Citation Nr: 0915447	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  07-04 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an effective date earlier than February 
23, 2001, for service connection for post-traumatic stress 
disorder (PTSD).

2.  Entitlement to an initial rating in excess of 30 percent 
for PTSD for the period from February 23, 2001 through 
October 21, 2007.

3.  Entitlement to an initial rating in excess of 50 percent 
for PTSD for the period from October 22, 2007.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to June 
1969.
 
These matters are before Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in February 2003 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Des Moines, Iowa.  In pertinent part, that decision 
granted entitlement to service connection for PTSD, and 
assigned an effective date of March 8, 2001, and an initial 
rating of 30 percent.  An earlier effective date of February 
23, 2001, for service connection for PTSD, was granted by a 
rating decision in September 2005.  A rating decision in 
November 2007 assigned a staged initial rating of 50 percent, 
effective October 22, 2007.  The Veteran has continued his 
appeal, seeking an earlier effective date of September 19, 
1996, for service connection for PTSD, and higher initial 
ratings than currently assigned.

The matter of entitlement to higher initial ratings for 
service-connected PTSD is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for PTSD was 
received on September 19, 1996.

2.  Competent medical evidence reveals that the Veteran had 
PTSD prior to and as of September 19, 1996. 




CONCLUSION OF LAW

The criteria for an effective date of September 19, 1996, for 
service connection for PTSD are met.  38 U.S.C.A. §§ 1155, 
5110 (West 2002); 38 C.F.R. § 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefined the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b).  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  

As discussed in detail below, sufficient evidence is of 
record to grant an effective date of September 19, 1996, for 
service connection for PTSD.  This is a full grant of the 
benefit sought on appeal with respect to the earlier 
effective date issue.  See correspondence from Veteran's 
attorney received by the Board on October 9, 2008.  
Consequently, no further notice or development is needed with 
respect to this issue.

Law and Regulations 

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after a final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155(a).  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. 
§ 3.400.  Unless specifically provided otherwise, the 
effective date of an award based on an original claim, a 
claim re-opened after final adjudication, or a claim for 
increase, of compensation, dependency and indemnity 
compensation, or pension, "shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a) 
(West 2002).  The implementing regulation clarifies this to 
mean, except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim re-opened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 
3.400. 

One exception is that if a claim for disability compensation 
was received within one year after separation from service, 
the effective date will be the day following separation from 
service or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(2).

The effective date of an award of service connection is not 
based on the date of the earliest medical evidence 
demonstrating a causal connection, but on the date that the 
application upon which service connection was eventually 
awarded was filed with VA.  Lalonde v. West, 12 Vet. App. 
377, 382 (1999).  Where an application for service connection 
for a disability has not been received, the mere receipt of 
medical records cannot be construed as an informal claim.  
See 38 C.F.R. § 3.157; Brannon v. West, 12 Vet. App. 32, 35 
(1998). 

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

Factual Analysis

No document of record, received prior to September 19, 1996, 
may be reasonably construed as a claim for service connection 
for PTSD.  On September 19, 1996, the RO received the 
Veteran's written statement constituting a claim for service 
connection for PTSD.  The Veteran's claim for service 
connection for PTSD was denied by the RO in a rating decision 
dated in December 1996.  The Veteran timely completed an 
appeal of that determination.  38 C.F.R. § 20.302 (2008).
 
In a report of a September 1997 diagnostic interview, 
including a very extensive history, and a mental status 
examination, private psychologist K.G., Ph.D., diagnosed the 
Veteran as having a dysthymic disorder, and also provided a 
diagnosis of rule out PTSD.  In a follow-up private medical 
opinion dated in October 1997, K.G., Ph.D., opined that the 
Veteran had PTSD related to stressful incidents during active 
service.  He described the patterns of symptoms supporting 
this diagnosis to have occurred repeatedly and persistently 
since separation from military service.  The primary stressor 
identified by the Veteran, an incident in which an ammunition 
dump caught on fire in Vietnam, has been corroborated by 
service department records.   The Veteran was recognized for 
his meritorious service on February 23, 1969, when he 
voluntarily braved live ordnance and shell fragments to aid 
in the evacuation of those who were wounded in the fire and 
to minimize further casualties.  

In September 1999, after further development and 
adjudication, the Board issued a decision in which, among 
other actions, it denied entitlement to service connection 
for PTSD.  The veteran appealed the September 1999 Board 
decision to the Court of Appeals for Veterans Claims (Court).

In September 2000, the Court vacated the Board's September 
1999 decision to the extent it denied entitlement to service 
connection for PTSD, and remanded the matter to the Board for 
further development and adjudication. 

In a written opinion dated February 23, 2001, private 
psychologist K.J.M., Ph.D., provided an extensive written 
medical opinion diagnosing the Veteran as having PTSD.  He 
noted that the Veteran was in receipt of Social Security 
Administration (SSA) benefits, in part due to psychiatric 
disability, and opined that with respect to his SSA 
disability claim filed in September 1995 the psychiatric 
symptoms noted by the SSA were manifestations of PTSD.  

In February 2002, a VA clinician diagnosed the Veteran as 
having chronic PTSD.  In the "history of present illness" 
section of her report, it was stated that symptoms had been 
present since shortly after the Veteran's return from 
Vietnam.  

In a rating decision dated in February 2003, the RO granted 
entitlement to service connection for PTSD, and assigned an 
effective date of March 8, 2001.  The Veteran has appealed 
the effective date, seeking an earlier effective date of 
September 19, 1996, the date the RO received his claim for 
service connection for PTSD.  In September 2005, the RO 
granted a slightly earlier effective date for service 
connection for PTSD of February 23, 2001, the date of K.G., 
Ph.D.'s written opinion.  

The Board acknowledges that in addition to the medical 
evidence discussed above there are medical opinions of record 
questioning whether the Veteran has PTSD.  However, 
entitlement to service connection for PTSD has been granted.  
Two of the medical opinions underpinning this grant of 
service connection indicate that the Veteran's symptoms were 
present at discharge from service forward.  A third medical 
opinion notes that the Veteran had symptoms during the 1995 
time frame that in his view were manifestations of PTSD.  In 
any event, a liberal but careful reading of any of the three 
medical opinions reflects that in the views of these 
clinicians the Veteran's PTSD was present prior to and as of 
the date of claim for service connection for PTSD, September 
19, 1996.

As the Veteran's claim for service connection for PTSD was 
received on September 19, 1996, more than one year after 
discharge from service, and the competent medical evidence 
indicates that his PTSD began prior to that date, an 
effective date of September 19, 1996, for service connection 
for PTSD is warranted.  See 38 C.F.R. § 3.400; Lalonde v. 
West, 12 Vet. App. 377, 382 (1999).  This is a full grant of 
the benefit sought on appeal with respect to this claim.  See 
correspondence from Veteran's attorney received by the Board 
on October 9, 2008.


ORDER

Entitlement to an earlier effective date of September 19, 
1996, for service connection for PTSD is granted.


REMAND

In this decision, the Board has granted entitlement to an 
earlier effective date of September 19, 1996, for service 
connection for PTSD.   The RO must assign in the first 
instance an initial disability rating for PTSD for the period 
from September 19, 1996, through February 22, 2001.  
Development and adjudication of the matter of assignment of 
an initial rating for PTSD for this period thereby has become 
part and parcel of the Veteran's appeal for higher initial 
ratings for PTSD.  Adjudication in the first instance by the 
Board of the appropriate initial rating for the period from 
September 19, 1996, through February 22, 2001, may be of 
prejudice to the Veteran's claim and would deprive the 
Veteran of his right to appeal an initial determination to 
the Board.  Because the Veteran's claim may be otherwise 
prejudiced and his procedural rights abridged, the matter 
must be remanded to the RO for readjudication of the issue of 
entitlement to higher initial ratings for PTSD, which now 
must include consideration of the period from September 19, 
1996, through February 22, 2001.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

Accordingly, the case is REMANDED for the following action:

1.  Readjudicate the issue of entitlement 
to higher initial ratings for service-
connected PTSD, to include consideration 
of the period from September 19, 1996, 
through February 22, 2001.

2.  If any benefit sought remains denied, 
the Veteran and his representative should 
be provided a supplemental statement of the 
case and an appropriate period of time for 
response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the Veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


